

115 HR 7229 IH: Student Rights Act of 2018
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7229IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Brat (for himself, Mr. Budd, Mr. Meadows, Mr. Gaetz, Mr. Gosar, Mr. Lamborn, Mr. Gianforte, and Mr. Norman) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to protect student rights, and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Rights Act of 2018. 2.FindingsCongress finds the following:
 (1)Freedom of speech is a fundamental natural right. (2)Freedom of assembly and freedom of association are a necessary part of such freedom of speech.
 (3)The First Amendment of the Constitution of the United States, ratified on December 15, 1791, protects freedom of speech for Americans.
 (4)Freedom of inquiry, impossible without the freedom of speech, should be a first principle amongst American public institutions of higher education to promote civic deliberation, the discourse of ideas, and the search for truth.
 (5)Freedom of speech has been abridged at many public institutions of higher education. (6)It is necessary to clarify the rights of students to assemble, associate, speak, and think freely.
 (7)It is necessary to notify students at public institutions of higher education of their rights under the First Amendment of the Constitution of the United States and ensure a fair judicial process for such students to challenge violations of their rights.
 3.Right to free speech in outdoor areasTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended— (1)in section 487(a), by adding at the end the following:
				
 (30)In the case of a public institution, the institution will comply with the expressive activity protections described in section 493E.; and
 (2)in part G, by adding at the end the following:  493E.Campus individual rights (a)Definition of expressive activities (1)In generalIn this section, the term expressive activity includes—
 (A)peacefully assembling, protesting, or speaking; (B)distributing literature;
 (C)carrying a sign; or (D)circulating a petition.
 (2)ExclusionsIn this section, the term expressive activity does not include violence, harassment, or obscenity (as defined by applicable statutory law in accordance with the precedents of the Supreme Court of the United States).
							(b)Expressive activities at an institution
 (1)In generalEach public institution of higher education participating in a program under this title may not prohibit, subject to paragraph (2), a student from freely engaging in noncommercial expressive activity in an outdoor area on the institution's campus if the student’s conduct is lawful.
 (2)RestrictionsAn institution of higher education described in paragraph (1) may maintain and enforce reasonable time, place, or manner restrictions on an expressive activity in an outdoor area of the institution's campus, if the restriction—
 (A)is narrowly tailored to serve a significant institutional interest; (B)is based on previously published, content-neutral, and viewpoint-neutral criteria; and
 (C)leaves open ample alternative channels for communication. (3)ApplicationThe protections provided under paragraph (1) do not apply to expressive activity in an area on an institution's campus that is not an outdoor area.
							(c)Causes of action
 (1)AuthorizationThe following persons may bring an action in a Federal court of competent jurisdiction to enjoin a violation of this section or any of paragraphs (31) through (34) of section 487(a), or to recover compensatory damages, reasonable court costs, or reasonable attorney fees:
 (A)The Attorney General. (B)A person claiming that the person's expressive activity rights, as described in subsection (b)(1), were violated.
 (2)ActionsIn an action brought under this subsection, if the court finds a violation of this section, the court—
 (A)shall— (i)enjoin the violation; and
 (ii)if a person whose expressive activity rights were violated brought the action, award the person— (I)not less than $1,000 for an initial violation; and
 (II)if the person notifies the institution of the violation, $100 for each day the violation continues after the notification if the institution did not act to discontinue the cause of the violation; and
 (B)may award a prevailing plaintiff— (i)compensatory damages;
 (ii)reasonable court costs; or (iii)reasonable attorney fees.
									(d)Statute of limitations
 (1)In generalExcept as provided in paragraph (3), an action under this section may not be brought later than 1 year after the date on which the cause of action accrues.
 (2)Continuing violationEach day that a violation of this section continues after an initial violation of this section, and each day that an institution's policy in violation of this section remains in effect, shall constitute a continuing violation of this section.
 (3)ExtensionFor a continuing violation described in paragraph (2), the limitation described in paragraph (1) shall extend to 1 year after the date on which the most recent violation occurs..
 4.Freedom of associationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by section 3, is further amended by adding at the end the following:
			
 (31)In the case of a public institution, the institution will allow a religious or political student organization to determine that ordering the organization's internal affairs, selecting the organization's leaders and members, defining the organization's doctrines, and resolving the organization's disputes are in furtherance of the organization's religious or political mission and that only persons committed to that mission should conduct such activities.
 (32)In the case of a public institution that has granted recognition and access to any student organization or group, the institution shall not discriminate against any such student organization or group that exercises its rights under this Act.
				.
 5.Right for students groups to invite speakersSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by sections 3 and 4, is further amended by adding at the end the following:
			
 (33)In the case of a public institution, the institution will not abridge the freedom of any individual, including enrolled students, faculty, other employees, and the invited guests of any such individuals, to speak on campus, except that the institution may restrict the use of its nonpublic facilities by invited guests.
 (34)In the case of a public institution, the institution— (A)will make all reasonable efforts and will make available all reasonable resources to ensure the safety of invited speakers; and
 (B)will not charge security fees based on— (i)the content of the speech of an individual or organization that invites a speaker; or
 (ii)the content of the speech of an invited speaker.. 6.Disclosure of freedom of speech on campus policiesSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by sections 3 through 5, is further amended by adding at the end the following:
			
 (35)In the case of a public institution, the institution will— (A)develop a written policy guaranteeing free speech, assembly, and association on campus in a manner that is consistent with the First Amendment, including the policy of the institution with respect to—
 (i)invitations by students to speakers to speak at such institution; and (ii)student and faculty rights to free-speech, rights of association, and rights to publish;
 (B)include in a statement that it is not the proper role of an institution to deprive individuals from speech protected by the First Amendment of the Constitution of the United States, including ideas and opinions they find unwelcome, disagreeable, or offensive;
 (C)if the institution is sued for an alleged violation of a right guaranteed by the First Amendment, submit a report with a copy of the complaint to—
 (i)the Secretary; (ii)the Committees on Education and the Workforce and Oversight and Government Reform of the House of Representatives; and
 (iii)the Committees on Health, Education, Labor, and Pensions and Homeland Security and Government Affairs of the Senate;
 (D)notify students of the information described in subparagraphs (A), (B), and (C) annually by mail or email and at freshman orientation classes or seminars, if such seminars are offered; and
 (E)publish the information described in subparagraphs (A), (B), and (C) on a publicly accessible website of the institution..
 7.Applicability to certain institutionsNothing in this Act or the amendments made by this Act shall apply to a student or a student organization at a public institution of higher education the primary mission of which is to prepare individuals for service in the Armed Forces or the merchant marine.
		